Citation Nr: 1307099	
Decision Date: 03/01/13    Archive Date: 03/11/13

DOCKET NO.  04-17 964	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to service connection for a psychiatric disorder, to include posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Virginia A. Girard-Brady, Attorney at Law


ATTORNEY FOR THE BOARD

M. Peters, Associate Counsel



INTRODUCTION

The Veteran had active duty service from April 1970 to November 1970.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from April 2002 and January 2004 decisions by the Department of Veterans Affairs (VA) Regional Office (RO), which denied entitlement to service connection for PTSD and found no new and material evidence to reopen a claim for entitlement to service connection for right ear hearing loss, respectively.  The issues were the subject of a March 2006 Board decision; however, an October 2007 United States Court of Appeals for Veterans Claims (Court) decision, based on an October 2007 Joint Motion for Remand (JMR), vacated and remanded that March 2006 Board decision, as to the above two issues.  

The Board remanded the issues for further development in an April 2008 decision.  That development was completed, and a November 2008 Board decision again denied the claims.  However, that decision was vacated and remanded by an April 2010 Court decision, based on an April 2010 JMR.  The Board issued an October 2010 decision in which it once again denied the Veteran's PTSD claim.  The Board found that new and material evidence had been received to reopen his claim for entitlement to service connection for right ear hearing loss; but the Board then denied the claim after a de novo review.  However, the October 2010 decision was vacated and remanded by a July 2011 Court decision, based on a July 2011 JMR.  

The case was returned to the Board in January 2012, when the Board again denied service connection for PTSD.  That decision also was vacated and remanded by the Court in a July 2012 Court order, based on a June 2012 JMR.  The case has been returned to the Board at this time and the appeal is REMANDED to the Department of Veterans Affairs Regional Office.  VA will notify the appellant if further action is required.

The Board has recharacterized the issue on appeal to be a generalized claim for a psychiatric disorder, to include PTSD, in order to comport with the Court's holding in Clemons v. Shinseki, 23 Vet. App. 1 (2009).

The Board remanded the right ear hearing loss claim in the January 2012 decision; as that development has not been completed and the issue recertified to the Board, the Board will remind the RO that that issue is before it as well and needs to be completed before the Board can complete any further appellate review, if necessary.  The Board, therefore, will no longer address the right ear hearing loss claim at this time.


REMAND

In the June 2012 JMR, the Board was admonished for failing to remand the psychiatric disorder claim for stressor development, to include any corroboration by the National Personnel Records Center (NPRC), as was previously ordered in the July 2011 JMR.  The Board is remanding the psychiatric disorder claim in order for the RO to perform any appropriate stressor corroboration action.  The RO should annotate the claims file and notify the Veteran, as appropriate, should such stressor information of record be incomplete or is otherwise unable to be verified on remand.

If and only if the Veteran's stressor of an in-service personal assault by his Drill Instructor is corroborated on remand, the Veteran should be afforded a VA examination in order to determine whether such corroborated stressor caused or resulted in his psychiatric disorder, to include PTSD.  See 38 U.S.C.A. § 5103A(d) (West 2002); McLendon v. Nicholson, 20 Vet App. 79, 81 (2006).

Accordingly, the case is REMANDED to the RO for the following action:

1.  Obtain any relevant VA treatment records from any VA medical facility that may have treated the Veteran, which are not currently of record, and associate those documents with the claims file.

2.  Ask the Veteran to identify any private treatment that he may have had for any of his claimed psychiatric disorder, which are not already of record.  After securing the necessary release forms, attempt to obtain and associate those identified treatment records with the claims file.  If those identified records cannot be obtained and further attempts would be futile, such should be noted in the claims file and the Veteran should be notified so that he can make an attempt to obtain those records on his own behalf.

3.  Attempt to obtain any information from the Veteran regarding his alleged in-service stressors, including his claims that he was personally assaulted during basic training by his Drill Instructor(s) in basic training.  The Board notes that the Veteran has reported he was assigned to Platoon 1052, First Battalion in the United States Marine Corps, beginning in April 1970 at Camp Pendleton.  The Veteran should provide the name, rank, places and exact dates-to the best of his ability.

Any relevant information received should be investigated through official sources to be confirmed, including the NPRC and Joint Service Records Research Center (JSRRC), if appropriate.  If enough information does not exist in order to corroborate any alleged stressor, such should be noted in a formal finding of unavailability and associated with the claims file; the Veteran should also be notified.

4.  If and only if the Veteran's in-service personal assault stressor is corroborated by the development above, schedule the Veteran for a VA psychiatric examination to determine whether any current psychiatric disorder is related to service.  The claims file must be made available to and be reviewed by the examiner in conjunction with the examination.  All tests deemed necessary should be conducted and the results reported in detail.  

Following review of the claims file and examination of the Veteran, the examiner should identify all psychiatric disorders found; the examiner should specifically determine whether the Veteran meets the diagnostic criteria for PTSD under the DSM-IV as noted by 38 C.F.R. § 4.125.

Following review of the claims file and examination of the Veteran, the examiner should opine as to the following:

(a) Only if PTSD is diagnosed, the examiner should opine whether the Veteran's PTSD is more likely, less likely or at least as likely as not (50 percent probability or greater) caused by his military service, to include corroborated stressor such as an in-service personal assault by his Drill Instructor(s).  

(b) For any other diagnosed psychiatric disorder, including an anxiety disorder, the examiner is asked to opine whether such diagnosed psychiatric disorder more likely, less likely or at least as likely as not (50 percent probability or greater) began during or is the result of military service.  

All opinions must be accompanied by a clear rationale.  If the examiners opine that any of the above questions cannot be resolved without resorting to speculation, then a detailed medical explanation as to why this is so must be provided.

5.  Following the above development, the RO should review the claims file and readjudicate the Veteran's claim of service connection for a psychiatric disorder, to include PTSD.  If the benefits sought on appeal remain denied, the Veteran and his representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).



